Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings were received on 02/16/2021.  These drawings are acceptable.


CLAIM INTERPRETATION
35 USC § 112(f) 
The following limitations have been interpreted under 35 U.S.C. 112(f):
	Claims 1, 8
	An observation unit which performs sparse observation
	A reconstruction unit which reconstructs an image
		
	The above cited limitations use a generic placeholder (i.e. unit) coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  


	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph limitation: 

	Claims 1, 8
	An observation unit which performs sparse observation
	In para. 0013, 0014 set forth that the observation unit it’s a magnetic resonance apparatus with its corresponding data acquisition elements, therefore, as such it will be interpreted.
	A reconstruction unit which reconstructs an image
	In para. 0015 the reconstruction unit is an image processor which can be implemented by a CPU and its corresponding algorithm, therefore, as such it will be interpreted.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
 applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions 
Claims 1, 7, 11  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 7,592,808) in view of Lusting et al. (“Sparse MRI: The application of compressed sensing for rapid MR Imaging” MRM Vol. 58, 6, Dec. 2007.
	
	With respect to claims 1, 11 King discloses an image capturing apparatus that images an image of a subject (see Fig. 1), the image capturing apparatus comprising:
	an observation unit which performs sparse observation of the subject to collect data from the subject based on an observation pattern (see Fig. 4, “FIG. 4 is a two-dimensional representation of k-space including an example of a partial MR data set acquired using compressed sensing according to embodiments of the invention.”), 
,	and outputs observation data; and a reconstruction unit which reconstructs an image data received from the observation data from the observation unit and performs an image corrections process based on the observation data ( see col. 2, lines 30-34, “According to one aspect of the invention, an MRI apparatus includes a magnetic resonance imaging (MRI) system having a plurality of gradient coils positioned about a bore of a magnet, an RF transceiver system and an RF switch controlled by a pulse generator that transmits signals to an RF coil assembly to acquire MR images”., 
	 Also see col. 2, lines 39-45, “The computer is further programmed to generate an estimate of a reconstructed image, compensate the partial MR data set for the missing data, and reconstruct an MR image by iteratively minimizing the total squared difference between the k-space data of the estimate of the reconstructed image and the measured k-space data of the compensated partial MR data set..”).
	King further discloses wherein the image capturing apparatus is a magnetic resonance imaging (MRI) apparatus (see Fig. 1), and the observation data is data of a K-space (see fig. 4, see also for example col. 2, lines 46-56, col. 7, lines 40-45, “FIG. 4 shows a 2D k-space 400 and a partial MR data set 430 in which compressed sensing acquisition is used to acquire the data. In 2D k-space 400, the omission of phase encoding steps per the compressed sensing acquisition is indicated by missing horizontal lines 425 along the k.sub.y axis 405”.).

                        
    PNG
    media_image1.png
    759
    377
    media_image1.png
    Greyscale

	 
	
	Although King discloses performing random undersampling col. 7, lines 40-45“FIG. 4 shows a 2D k-space 400 and a partial MR data set 430 in which compressed sensing acquisition is used to acquire the data. In 2D k-space 400, the omission of phase encoding steps per the compressed sensing acquisition is indicated by missing horizontal lines 425 along the k.sub.y axis 405. As with the partial Fourier acquisition shown in FIG. 2, full sampling is performed in the narrow band near the k.sub.x axis 415, a band known as the overscan radius 420. That is, the random undersampling caused by the compressed sensing acquisition technique”
King fails to explicitly set forth that the observation pattern unit is a radial form and that the imaging correction process includes a smoothing process.
Lusting discloses a compressed sensing method in which pseudo-random variable density under sampling of phase encodes is perform, and reconstruction of the data and image is performed by Lnorm minimization which includes a smoothing function (see appendix A).  Furthermore, Lusting discloses the use of radial sampling as part of a random undersampling acquisition (see abstract, see pg. 1188, Variable Density Random Undersampling “Variable-density sampling schemes for Cartesian, radial and spiral imaging have been proposed”)
It would have been obvious to one skilled in the art before the effective filling date of the invention to further introduce a data smoothing function in the reconstruction process and radial sampling because doing so will capture the desired patterns and provide accuracy to the undersampling.

	With respect to claim 7, Kim discloses the image capturing apparatus according to claim 1, wherein the image correction process perform by the reconstruction unit is repeated a plurality of times (see fig. 3, “iteratively refine estimate until reconstruction (of the image data) is complete).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 7,592,808) in view of Lusting et al. (“Sparse MRI: The application of compressed sensing for rapid MR Imaging” MRM Vol. 58, 6, Dec. 2007 in view of Plonka et al. (“Curvelet wavelet regularized Split Bregman iteration for Compressed Sensing” International Journal of wavelets, multiresolution and information processing 1-28, 2011.
	King discloses the elements of claims 1, 11, however King fails to explicitly teach to perform sequential optimization using a split Bregman method.
Plonka discloses a Compressed sensing process for MR data sparsely acquired in which efficient iteration methods to solve the optimization problem, based on Alternating Split Bregman algorithms (see abstract)
It would have been obvious to one skilled in the art at the time of the invention to further introduce a split Bregman method in the reconstruction process because doing so will provide a solution for the optimization characteristic of wavelet transforms.

Claims 6, 8-10, 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 7,592,808) in view of Lusting et al. (“Sparse MRI: The application of compressed sensing for rapid MR Imaging” MRM Vol. 58, 6, Dec. 2007 in view of Wang et al. (US 2014/0152303, hereinafter Wang).

	With respect to claim 8 King discloses an image capturing apparatus that images an image of a subject (see Fig. 1), the image capturing apparatus comprising:
According to one aspect of the invention, an MRI apparatus includes a magnetic resonance imaging (MRI) system having a plurality of gradient coils positioned about a bore of a magnet, an RF transceiver system and an RF switch controlled by a pulse generator that transmits signals to an RF coil assembly to acquire MR images”., 
	wherein the observation unit acquires the observation data based on an observation pattern to perform sparse observation (see Fig. 4, “FIG. 4 is a two-dimensional representation of k-space including an example of a partial MR data set acquired using compressed sensing according to embodiments of the invention.”), 
	and the reconstruction unit performs an image correction process based on the observation pattern with respect to the observation data (see col. 2, lines 39-45, “The computer is further programmed to generate an estimate of a reconstructed image, compensate the partial MR data set for the missing data, and reconstruct an MR image by iteratively minimizing the total squared difference between the k-space data of the estimate of the reconstructed image and the measured k-space data of the compensated partial MR data set..”).
However, King fails to explicitly teach to not performing observation when any of one between two points which are point symmetric with respect to an origin of the k-space is observed in observation of a high frequency component of the K-space for the other point.
cause the processor to perform acts including sampling magnetic resonance imaging data in an incoherent sampling pattern. For each k-space location pair of points in a phase-encoding plane that are symmetric about an origin, one of the pair of points is sampled and the other of the pair of points is not sampled and is computed by using the complex conjugate of the sampled point.”)
It would have been obvious to one skilled in the art at the time of the invention was made to cause the processor to perform acts including sampling magnetic resonance imaging data in an incoherent sampling pattern. For each k-space location pair of points in a phase-encoding plane that are symmetric about an origin, one of the pair of points is sampled and the other of the pair of points is not sampled and is computed by using the complex conjugate of the sampled point because doing so will provide or undersampling and therefore accelerating mri collection. 
With respect to claims 6, 15 King discloses the elements in claim 2, However, King fails to explicitly teach to not performing observation when any of one between two points which are point symmetric with respect to an origin of the k-space is observed in observation of a high frequency component of the K-space for the other point.
Wang discloses a magnetic resonance imaging data sampling method for random undersampling k-space (see para. 0007, “cause the processor to perform acts including sampling magnetic resonance imaging data in an incoherent sampling pattern. For each k-space location pair of points in a phase-encoding plane that are symmetric about an origin, one of the pair of points is sampled and the other of the pair of points is not sampled and is computed by using the complex conjugate of the sampled point.”)
It would have been obvious to one skilled in the art at the time of the invention was made to cause the processor to perform acts including sampling magnetic resonance imaging data in an incoherent sampling pattern. For each k-space location pair of points in a phase-encoding plane that are symmetric about an origin, one of the pair of points is sampled and the other of the pair of points is not sampled and is computed by using the complex conjugate of the sampled point because doing so will provide or undersampling and therefore accelerating mri collection.
		With respect to claim 9 King further discloses wherein the image capturing apparatus is a magnetic resonance imaging (MRI) apparatus (see Fig. 1), and the observation data is data of a K-space (see fig. 4, see also for example col. 2, lines 46-56, col. 7, lines 40-45, “FIG. 4 shows a 2D k-space 400 and a partial MR data set 430 in which compressed sensing acquisition is used to acquire the data. In 2D k-space 400, the omission of phase encoding steps per the compressed sensing acquisition is indicated by missing horizontal lines 425 along the k.sub.y axis 405”.).
	With respect to claim 10, Kim discloses the image capturing apparatus according to claim 1, wherein the reconstruction unit is provided with a plurality of .

Response to Arguments
	The filed amendments and arguments are sufficient to overcome the objection to the claims and the 35 USC 112(b) and 35 USC 101 rejections.

	Applicant’s arguments filed 02/16/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the argument toward radial sampling see Lusting which specifically discloses L the use of radial sampling as part of a random undersampling acquisition (see abstract, see pg. 1188, Variable Density Random Undersampling “Variable-density sampling schemes for Cartesian, radial and spiral imaging have been proposed”)

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793